DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations of claim 20, “means for” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “means for” coupled with functional language "identify", "transmit", "receive" or "communicate" without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the written description and drawings, in particular Fig. 5~Fig. 8 show enough structure to achieve the claimed function. Thus, the claims are not rejected under 35 U.S.C 112(b) with 35 U.S.C 112(f) invoked.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10-14, 23 and 25-26 of U.S. Patent No. 11,190,248 (hereinafter Pat-248). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, as shown in the following table, claims 8 and 11 of Pat-248 recites all the claimed limitations of the claim 1.
Pat-248 Language 
Claims / App Language
8. A method for wireless communication at a transmitting device, comprising: 
	
*11. The method of claim 8, further comprising: 
identifying that the first table, from the plurality of available tables, is to be used for the sidelink communications.




**transmitting, via sidelink communications to a receiving device, one or more reference signals for determination of at least a rank indicator and a channel quality indicator at the receiving device; 

transmitting configuration information to the receiving device that comprises an indication of a first table of a plurality of available tables, the first table providing mappings between joint indications and channel quality indicators associated with rank indicators is to be used for the sidelink communications; 










receiving, via the sidelink communications from the receiving device, a joint indication that maps to a combination of at least the rank indicator and the channel quality indicator of the receiving device; and 


communicating with the receiving device via the sidelink communications based at least in part on the rank indicator and the channel quality indicator.
1. A method for wireless communication at a transmitting device, comprising: 



*identifying that a table, from a set of available tables that provide joint indication values for different combinations of channel state information parameters, is to be used for sidelink communications; 








transmitting configuration information to a receiving device that indicates the table is to be used for the sidelink communications; 





**transmitting, via the sidelink communications to the receiving device, one or more reference signals for determination of at least a first channel state information parameter and a second channel state information parameter at the receiving device; 

receiving, via the sidelink communications from the receiving device, a joint indication that provides at least the first channel state information parameter and the second channel state information parameter of the receiving device; and 

communicating with the receiving device via the sidelink communications based at least in part on the joint indication.


Regarding claim 2, claim 8 of Pat-248 recites all the claimed limitations of the claim 2.
Regarding claim 3, claim 8 of Pat-248 recites all the claimed limitations of the claim 2.
Regarding claim 4, claim 8 of Pat-248 recites all the claimed limitations of the claim 4.
Regarding claim 5, claim 12 of Pat-248 recites all the claimed limitations of the claim 5.
Regarding claim 6, claim 14 of Pat-248 recites all the claimed limitations of the claim 6.
Regarding claim 7, claim 14 of Pat-248 recites all the claimed limitations of the claim 7.
Regarding claim 8, claim 8 of Pat-248 recites all the claimed limitations of the claim 7.
Regarding claim 9, claim 10 of Pat-248 recites all the claimed limitations of the claim 9.
Regarding claim 10, claim 13 of Pat-248 recites all the claimed limitations of the claim 10.

Regarding claim 11, as shown in the following table, claim 23 and 26 of Pat-248 recites all the claimed limitations of the claim 11.
Pat-248 Language 
Claims / App Language
23. An apparatus for wireless communication at a transmitting device, comprising: 
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 

*26. The apparatus of claim 23, wherein the instructions are further executable by the processor to cause the apparatus to: 
identify that the first table, from the plurality of available tables, is to be used for the sidelink communications.




**transmit, via sidelink communications to a receiving device, one or more reference signals for determination of at least a rank indicator and a channel quality indicator at the receiving device; 

transmitting configuration information to the receiving device that comprises an indication of a first table of a plurality of available tables, the first table providing mappings between joint indications and channel quality indicators associated with rank indicators is to be used for the sidelink communications; 









receive, via the sidelink communications from the receiving device, a joint indication that maps to a combination of at least the rank indicator and the channel quality indicator of the receiving device; and 

communicate with the receiving device via the sidelink communications based at least in part on the rank indicator and the channel quality indicator.
11. An apparatus for wireless communication at a transmitting device, comprising: 
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 






*identify that a table, from a set of available tables that provide joint indication values for different combinations of channel state information parameters, is to be used for sidelink communications; 







transmit configuration information to a receiving device that indicates the table is to be used for the sidelink communications; 





**transmit, via the sidelink communications to the receiving device, one or more reference signals for determination of at least a first channel state information parameter and a second channel state information parameter at the receiving device; 

receive, via the sidelink communications from the receiving device, a joint indication that provides at least the first channel state information parameter and the second channel state information parameter of the receiving device; and 

communicate with the receiving device via the sidelink communications based at least in part on the joint indication.


Regarding claim 12, claim 23 of Pat-248 recites all the claimed limitations of the claim 12.
Regarding claim 13, claim 23 of Pat-248 recites all the claimed limitations of the claim 13.
Regarding claim 14, claim 23 of Pat-248 recites all the claimed limitations of the claim 14.
Regarding claim 15, claim 27 of Pat-248 recites all the claimed limitations of the claim 15.
Regarding claim 16, claim 14 of Pat-248 recites all the claimed limitations of the claim 16.
Regarding claim 17, claim 14 of Pat-248 recites all the claimed limitations of the claim 17.
Regarding claim 18, claim 23 of Pat-248 recites all the claimed limitations of the claim 18.
Regarding claim 19, claim 25 of Pat-248 recites all the claimed limitations of the claim 19.
Regarding claim 20, claims 23 and 26 of Pat-248 recites all the claimed limitations of the claim 20.

Tentative Indication of Allowable Subject Matter
Claims 1, 11 and 20 appear to contain allowable subject matters pending on satisfactory of overcoming above Non-Statutory Double Patenting (NSDP) rejection, and would be allowable if the NSDP rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number and email address are as follows; 571-272-5009, harry.kim2@uspto.gov. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411